Title: 5th.
From: Adams, John Quincy
To: 


       It snow’d again almost all day. Mr. W. White, and Leonard, came, and pass’d an hour here, in the Evening. As this prevented me from writing, I studied in the 4th. Book of Horace’s Odes; but it did no good to my Eyes. The third, to Melpomene, is supposed to be one of his best, and is that which Scaliger would have preferred being the author of, rather than King of Arragon, which after all, was not I believe a very excellent way of expressing his Admiration if he had the choice of two Impossibilities, he tells us, which he should rather have. It is a very Vulgar manner of Expression, though more commonly made use of by lovers than Critics.
      